Citation Nr: 0800584	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  03-34 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.	Entitlement to service connection for acid reflux.

2.	Entitlement to an initial compensable evaluation for 
uterine fibroid tumors.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from December 1980 to 
December 1992.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In August 2003 and April 2005, the Board remanded 
the veteran's claims to the RO for further development.

In February 2007, the veteran submitted additional medical 
evidence, duplicative of that previously considered by the 
RO.  Thus, a waiver of initial RO review is not needed.

The issue of the veteran's claim for service connection for 
acid reflux is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Giving the veteran the benefit of the doubt, her service-
connected uterine fibroid disability is manifested by chronic 
abdominal/pelvic pain, sometimes heavy and irregular menses, 
and bladder pressure and constipation, essentially requiring 
continuous treatment with pain medications and feminine 
hygiene products for the control of symptoms. 


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, the schedular 
criteria for an initial 10 percent rating, but no more, for 
uterine fibroid tumors, are met.  38 U.S.C.A. §§ 1155, 5103-
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4116, Diagnostic Code (DC) 7613 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In the 
September 2006 and November 2007 supplemental statements of 
the case, the RO provided the veteran with notice consistent 
with the Court's holding in Dingess/Hartman.  Further, while 
the veteran's claim for a compensable rating for uterine 
fibroid tumors is being granted, the Board leaves to the RO 
to assign an appropriate effective date for the disability 
rating and, as set forth below, there can be no possibility 
of prejudice to her.  As set forth herein, no additional 
notice or development is indicated in the appellant's claim.  
If appellant is not satisfied with the effective date for the 
period assigned, further appeal of that matter may be 
undertaken.  See e.g., Hart v. Mansfield, No. 05-2424 (U. S. 
Vet. App. Nov. 19, 2007).

In a July 2002 letter, issued prior to the September 2002 
rating decision, and in April and October 2005 letters, the 
RO informed the appellant of its duty to assist her in 
substantiating her claim under the VCAA and the effect of 
this duty upon her claim.  We therefore conclude that 
appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

The veteran maintains that the severity of her service-
connected uterine fibroid tumors warrant a compensable 
disability rating.  In numerous written statements in support 
of her claim, most recently in February 2007, she said the 
tumors blocked her bowel and caused severe constipation, and 
she had excessive bleeding excruciating abdominal and pelvic 
pain, and irregular periods.  She also said that she was 
advised to have a total hysterectomy due to the disability 
but feared the surgery.

Service medical records indicate that, in April 1991, the 
veteran had two fibroid tumors in the anterior wall of the 
uterus.  While a solid mass in the left adnexal region was 
thought probably a fibroid, an ovarian mass could not be 
excluded.  Constipation was also noted.  When examined for 
discharge in September 1992 a gynecological (GYN) disorder 
was not reported.

Post service, a November 1993 VA general medical examination 
report indicates that the veteran was 5 feet 5 inches tall, 
and weighed 150 pounds.  Diagnoses included a history of 
fibroid tumors.  

VA and non-VA medical records and examination reports, dated 
from 1994 to 2006, are of record.  The VA outpatient records 
document that, in Sepember 1994 and July 1997, results of GYN 
examinations were normal.  

In April 1998, VA medical records indicate that the veteran 
complained of very heavy menstrual cycles with severe cramps 
and clotting and, in May 1998, small uterine fibroids were 
noted.  At that time, the veteran's menstrual cycle lasted 4 
to 5 days with no intermittent spotting or hot flashes.  She 
took Motrin and Tylenol.  

In April 2000, a VA medical record indicates that the veteran 
had a normal size uterus.

A November 2002 VA outpatient medical record indicates that 
the veteran had excessive cramps with her periods that were 
regular and lasted 4 days.  She was also told she had 
fibroids in the past, and complained of constipation with no 
relief from over-the-counter products.

According to a May 2003 VA radiology report, the veteran had 
a history of menorrhagia and fibroids.  Results of an 
ultrasound of her pelvis included an abnormal 
pelvic/transvaginal ultrasound with at least seven, moderate-
sized uterine fibroids and a slightly enlarged uterus.  A 
prominent endometrial stripe was also noted.

When seen in the VA outpatient clinic in May 2003 for an 
annual Papanikolaou (Pap) smear and pelvic examination, the 
veteran said she noticed that over the past 3 or 4 years her 
menstrual cycles were heavier, such that she used more than 
30 pads per cycle and, during the first 3 days of the cycle, 
at least 7 pads daily; she also reported fatigue.  

According to a March 2004 VA GYN note, the veteran complained 
of lower abdominal pain/pressure, menorrhagia, and 
dysmenorrhea.  She reported a history of fibroid tumors for 
10 years and noticed lengthening of her cycles in addition to 
increased menstrual flow.  She described regular monthly 
menses that lasted 7 days with heavy flow for 5 or 6 days, 
without intermenstrual bleeding.  She had weakness/fatigue 
and mood swings around her cycles.  A history of abnormal Pap 
smears was noted in the distant past, with results of the 
last May 2003 test within normal limits.  The veteran 
complained of dyspareunia and pelvic pressure with urinary 
symptoms.  On genitourinary examination, a 14-week sized 
uterus with posterior fibroid tumor was palpable.  The adnexa 
were nontender without masses bilaterally.  The assessment 
included menorrhagia and pelvic pain, and that the veteran 
already used non-steroidal anti-inflammatory drugs (NSAIDs) 
with little relief and wanted to try hormonal therapy.  She 
subsequently received a Depo Provera injection.

An August 2005 VA examination report indicates that the 
examiner reviewed the veteran's medical records.  It was 
noted that the veteran reported abdominal pain starting in 
1990 when an ultrasound showed uterine fibroids.  After her 
child's birth, she had abdominal pain, heavy periods, and 
intense cramping.  She currently complained of increasingly 
heavy periods with intense pain, and irregular menses.  Her 
menses were irregular and very heavy, and she was uncertain 
when bleeding could occur.  She had constant, daily abdominal 
pain.  The severity of pain with her menstrual cycle caused 
her to miss approximately two days of work per month.  
Treatment included a trial of Depo Provera injection in 2004 
when she did not have periods for several months but 
continued to have abdominal pain.  When her periods resumed, 
her pain and cramping restarted.  She used Advil or Motrin 
for pain that was helpful for a few hours.  A hysterectomy 
was recommended.  The veteran also had increased difficulty 
with constipation.  She regularly used a laxative for bowel 
movements and denied any problems with urination, except with 
some stress incontinence with sneeze, coughing, or ascending 
stairs.  She said results of her last Pap smear in December 
2004 were within normal limits.  An enlarged uterus was noted 
at that time.

On examination, the veteran's external genitalia were within 
normal limits.  Visual examination of the uterus demonstrated 
no lesions, with moderate smooth white mucous of the vaginal 
vault, positive for cervical motion tenderness.  Adnexa did 
not appear full.  Palpation of the uterus demonstrated 
enlargement and anterior displacement.  Results of the May 
2003 ultrasound were noted.  Diagnoses included 
menometrorrhagia, an enlarged uterus, and at least 7 uterine 
fibroids. 

A November 2005 VA medical record indicates that the veteran 
was seen for a yearly Pap smear and pelvic examination.  It 
was noted that her menses were irregular, and her heavy 
cycles were less frequent, with some monthly spotting.  She 
last saw a gynecologist in May 2004 and was treated with Depo 
Provera that helped with menorrhagia and cramping but caused 
weight gain.  A GYN consultation was recommended for a 
cervical polyp noted on examination and the fibroid tumors.

According to a January 2006 VA GYN physician's note, the 
veteran was seen with complaints of irregular bleeding, noted 
to have an enlarged uterus, and results of an ultrasound 
showed an enlarged fibroid uterus.  The veteran complained of 
occasional hot flashes that were not too significant.  She 
had worsening bleeding during the last several months and 
increased pelvic pain.  She was seen for removal of a 
cervical polyp, endometrial biopsy, and surgical discussion.  
Pelvic examination revealed normal appearing external female 
genitalia without lesion.  The vagina was moist without 
lesions or discharge.  The cervical polyp was removed without 
difficulty.  The uterus was enlarged to about an 18-week size 
with a large fibroid in the right adnexa.  An endometrial 
biopsy was performed.  The clinical impression was enlarged 
fibroid uterus that caused irregular bleeding and a cervical 
polyp.  A total abdominal hysterectomy was advised, given the 
size of the veteran's uterus and her history of irregular 
bleeding.  

A February 2006 VA GYN consultation record indicates that 
results of the cervical polyp and endometrial biopsies were 
benign and the veteran's uterus was 18-week size on 
examination at that time.  The veteran discussed a 
hysterectomy that was previously recommended by the 
gynecologist.  Other options were considered but, given the 
veteran's uterus size, and her symtoms of pelvic pressure, 
constipation, and bladder pressure, the physician recommended 
the total hysterectomy, that was scheduled in June 2006.

An October 2006 private medical record reflects the veteran's 
complaints of chronic constipation since she was a teenager.  
Her general health was considered abnormal evidently due to 
her weight.  Diagnoses included chronic constipation and 
irregular menses.

When seen in the VA outpatient clinic in October 2006 for 
routine follow up regarding her uterine fibroids and 
bleeding, it was noted that the veteran refused a 
hysterectomy.  She had no significant anemia, and complained 
of constipation for which she tried different laxatives that 
did not work well.  On examination she weighed 210 pounds.  

B.	Legal Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from each disability.  The 
percentage ratings for each diagnostic code, as set forth in 
the VA's Schedule for Rating Disabilities, codified in 38 
C.F.R. Part 4 (2007), represent the average impairment of 
earning capacity resulting from disability.

The Board notes that the September 2002 rating decision 
granted service connection and the currently assigned 
noncompensable evaluation.  In July 2003, the RO received the 
veteran's notice of disagreement with the disability 
evaluation awarded to her service-connected uterine fibroid 
tumors.  The Court addressed the distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The Court noted that the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability. Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.  See also, 
Hart, supra.

The veteran was assigned a noncompensable rating for her 
service-connected uterine fibroid tumors, under 38 C.F.R. 
§ 4.115, DC 7613.  DC 7613 is designated for disease, injury, 
or adhesions of the uterus that are rated under the General 
Rating Formula for Disease, Injury, or Adhesions of the 
Female Reproductive Organs. Under the formula, symtoms that 
do not require continuous treatment warrant a noncompensable 
rating, and a 10 percent rating is assigned for disease, 
injury, or adhesions of the uterus where symptoms require 
continuous treatment.  Id.  A 30 percent rating is warranted 
where symptoms cannot be controlled by continuous treatment.  
Id.

Under DC 7622 for displacement of the uterus, marked 
displacement and frequent or continuous menstrual 
disturbances, provides a maximum rating of 30 percent.  A 10 
percent rating is warranted for adhesions and irregular 
menstruation.  See 38 C.F.R. § 4.116, DC 7622 (2007).

Under DC 7628, for benign neoplasm of the gynecological 
system or breast, the disorder is rated as impairment in 
function of urinary or gynecological systems, or the skin.   
38 C.F.R. § 4.116, DC 7628 (2007).

Under DC 7629, for endometriosis, lesions involving bowel or 
bladder confirmed by laparoscopy, pelvic pain or heavy or 
irregular bleeding not controlled by treatment, and bowel or 
bladder symptoms are rated as 50 percent disabling.  
38 C.F.R. § 4.116, DC 7629 (2007).  Pelvic pain or heavy or 
irregular bleeding not controlled by treatment is rated as 30 
percent disabling.  Id.  Pelvic pain or heavy or irregular 
bleeding requiring continuous treatment for control is rated 
as 10 percent disabling.  Note: Diagnosis of endometriosis 
must be substantiated by laparoscopy.   Id.

Further, special monthly compensation is appropriate when a 
veteran, as the result of a service-connected disability, has 
suffered the anatomical loss or loss of use of one or more 
creative organs.  The uterus and cervix can be considered 
creative organs.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 
3.350(a)(1).  In this instance, the veteran has sustained no 
anatomical loss of use of her creative organ.

The evidence of record has not demonstrated any disease, 
injury, or adhesions of the fallopian tube, (including pelvic 
inflammatory disease (PID)) to warrant an increased rating 
under Diagnostic Code 7614.  At most, the evidence 
demonstrates pelvic pain that has been attributed to 
fibroids, not pelvic inflammatory disease.  In addition, the 
evidence of record fails to warrant a higher rating on the 
basis of disease, injury, or adhesions of the ovary under 
Diagnostic Code 7615 because evidence and treatment related 
to the enlarged or cystic ovaries was not  reported in the 
medical evidence.  See 38 C.F.R. § 4.116, DCs 7614, 7615 
(2007).

Although an ovarian mass was considered in the 1991 service 
medical record, it was not shown in the May 2003 VA 
ultrasound and not diagnosed in any other clinical record.  
Id.

As well, DC 7629 for endometriosis does not provide a basis 
for a compensable evaluation as the veteran's pelvic pain 
that requires continuous treatment for control has not been 
shown by diagnostic tests to be caused by endometriosis.

Diagnostic Code 7613 for disease, injury, or adhesions of the 
uterus is most applicable in view of the more recent VA 
clinic assessments that included pelvic pain and menorrhagia 
(noted in March 2004) and menometrorrhagia, enlarged uterus, 
and seven uterine fibroids (noted by the August 2005 VA 
examiner).  In January 2006, a VA gynecologist diagnosed an 
enlarged fibroid uterus that caused irregular bleeding and a 
cervical polyp.  Hence, the objective evidence shows that the 
veteran's enlarged uterus due to fibroids may be contributing 
to pain and menorrhagia that was noted in March 2004, August 
2005, and in January 2006 by a VA gynecologist.  The Board 
also notes that the VA treatment records show the adnexa were 
non-tender in 2004.  The Board further observes that the 
evidence shows the veteran complained of pain with periods.  
In her written statements, she reported having severe 
menstrual cramps with heavy bleeding.  Her menses in March 
2004 were documented as being seven days in duration.  The 
veteran's complaints of pelvic pain/ abdominal pain have been 
consistently treated with Motrin and Tylenol.

The VA ultrasound performed in May 2003 showed seven uterine 
fibroids.  Indeed, the evidence does show that fibroids may 
be the source of the veteran's chronic pelvic pain.  
Specifically, the VA gynecologist's diagnostic impression in 
January 2006, after examining the veteran for complaints of 
irregular bleeding, was enlarged fibroid uterus that caused 
irregular bleeding and a cervical polyp.

The Board notes that, in February 2006, the VA gynecologist 
recommended that the veteran undergo a total abdominal 
hysterectomy due to the veteran's uterus size, and her 
symptoms of pelvic pressure, constipation, and bladder 
pressure.  It is interesting to note that prior to that 
clinical visit, in March 2004, the veteran received an 
injection of hormone therapy (Depo Provera) to reduce her 
symtoms but told the August 2005 VA examiner that her pain 
and cramping resumed when her periods resumed after several 
months.  The February 2006 VA medical record signed by the VA 
gynecologist shows that the uterus was 18-week in size.  
While a total hysterectomy was recommended and apparently 
scheduled in June 2006, it appears that the veteran did not 
undergo the procedure.

Last, the evidence of record has not demonstrated marked 
displacement and frequent or continuous menstrual 
disturbances to warrant a higher rating under Diagnostic Code 
7622.  38 C.F.R. § 4.116.

In view of the foregoing, and reading the objective medical 
evidence in the light most favorable to the veteran, the 
Board finds that, as supported by the evidence of record, her 
uterine fibroid tumors warrant an initial 10 percent rating, 
and no more, for symptoms of chronic abdominal/ pelvic pain, 
heavy menses, and daily and ongoing symtoms including 
constipation and bladder pressure requiring continuous 
treatment with pain medications and feminine hygiene 
products.  The evidence does not demonstrate that the 
symptoms are not controlled by continuous treatment.  The 
benefit of the doubt has been found in the veteran's favor to 
this limited extent.

At no point does the record present evidence sufficient to 
invoke the procedures for the assignment of any higher 
evaluation on an extra-schedular basis, pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2007).  In this regard, the Board notes that 
the gynecological disability is objectively shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the 10 percent rating assigned herein) when all the evidence 
of record is considered for the period in question.  There 
also is no objective evidence that the disability warrants 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1); see also Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for her service-connected 
uterine fibroid tumors, as the Court indicated can be done in 
this type of case.  Based upon the record, we find that at no 
time since the veteran filed hers original claim for service 
connection has the disability on appeal been more disabling 
than as currently rated under the present decision of the 
Board.


ORDER

An initial 10 percent rating, but no more, for uterine 
fibroid tumors is granted, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

The veteran also seeks service connection for acid reflux 
that she contends was incurred in service and that she 
continuously had since that time.  She points to a 1991 
pregnancy questionnaire on which she reported having daily 
heartburn in support of her claim and maintains that she 
experienced the same symtoms after discharge and to the 
present time.  In written statements in support of her claim, 
including in July 2004 and February 2007, she said that, in 
1996, a VA physician diagnosed acid reflux.

In June 2003, a VA examiner diagnosed gastroesophageal reflux 
diease (GERD).  This examiner noted that the veteran started 
having problems with acid reflux in 1996 and started taking 
prescribed medication.  The doctor also said that pregnancies 
were associated with heartburn that resolved when the 
pregnancy ended.  The veteran was symptom free for about 
three or four years before being placed on prescribed 
medication.  The VA examiner opined that the veteran's acid 
reflux was not related to service.

Despite the Board's 2005 remand, no records dated earlier 
than 1995 were obtained to show any treatment for acid reflux 
before 1996.

However, the Board notes that in August 2002, the veteran 
reported taking Motrin 200 milligrams (mgs.) as needed with 
some relief and no gastrointestinal distress and that a 
physician's assistant then prescribed 800 mg. for pain and 
inflammation.  A November 2002 VA outpatient record indicates 
that she had gastritis, that the examining physician 
apparently associated with her taking NSAIDs.  Records 
indicate that she has told VA physicians that she took Motrin 
and Advil for abdominal pain - evidently associated at least 
in part with her service-connected uterine fibroid tumors, as 
noted in the May 2003 VA outpatient record and August 2005 VA 
examination report.  Secondary service connection may be 
granted for a disability that is proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2007).  To establish service connection for a 
disability on a secondary basis, there must be evidence 
sufficent to show that a current disability exists and that 
the current disability was either caused by or aggravated by 
a service- connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (2006).  Additionally, when aggravation of a 
non-service- connected disability is proximately due to or 
the result of a service-connected disorder, such disability 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Id.; 38 C.F.R. § 3.310(b) (2007)).

Here, the record does not show that the June 2003 VA examiner 
was asked to comment on whether the veteran had acid reflux 
or gastritis due to taking NSAIDs for pelvic and abdominal 
pain associated with her service-connected uterine fibroid 
tumors. 

Thus, in the interest of due process, the Board is of the 
opinion that the veteran should be afforded another 
opportunity to undergo VA gastrointestinal examination to 
determine the etiology of any gastrointestinal disorder found 
to be present.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should obtain all medical 
records regarding the veteran's 
treatment at the VA medical center in 
Columbia, and any other VA or non-VA 
medical facility identified by her, for 
the period from October 2006 to the 
present.  If any records are 
unavailable, that should be indicated 
in writing in the file, and the veteran 
and her representative should be so 
advised in writing.

2.	The veteran should be scheduled for a 
VA gastrointestinal examination 
performed by an appropriate physician, 
such as a gastroenterologist, to 
determine the etiology of any diagnosed 
gastrointestinal disorder(s), including 
acid reflux or gastritis, found to be 
present.  A complete history of the 
claimed gastrointestinal disorder(s) 
should be obtained from the veteran.  
All indicated tests and studies should 
be completed and all clinical findings 
reported in detail.  Based on a review 
of the claims files, and the 
examination findings, the examiner is 
requested to address the following.

a.	The examiner should identify all 
currently present gastrointestinal 
disorders.

b.	If the veteran is found to have 
acid reflux, the examiner is 
requested to render an opinion as 
to whether it is at least as 
likely as not (i.e., a likelihood 
of 50 percent or more) that any 
currently diagnosed acid reflux is 
a result of service (including the 
findings noted on the 1991 in-
service pregnancy questionnaire) 
or whether such an etiology or 
relationship is unlikely (i.e., 
less than a 50-50 probability).  

c.	For each such gastrointestinal 
disorder identified, the physician 
should proffer an opinion, with 
supporting analysis, as to the 
likelihood that any diagnosed 
gastrointestinal disorder was 
caused by or is the result of the 
veteran's service-connected 
uterine fibroid tumors (for which 
she took NSAIDs for abdominal 
pain).  The degree of 
gastrointestinal disorder that 
would not be present but for the 
service- connected uterine fibroid 
tumor disability should be 
identified.

d.	The examiner is also requested to 
render an opinion as to whether it 
is at least as likely as not 
(i.e., to at least a 50-50 degree 
of probability) that any currently 
diagnosed gastrointestinal 
disorder is permanently aggravated 
by the veteran's service- 
connected uterine fibroid 
disability or whether such a 
relationship is unlikely (i.e., 
less than a 50-50 probability).  
The examiner should be advised 
that aggravation is defined, for 
legal purposes, as a worsening of 
the underlying condition versus a 
temporary flare-up of symptoms.

e.	A rationale should be provided for 
all opinions expressed.  In 
rendering an opinion, the examiner 
is particularly requested to 
address the opinion expressed by 
the June 2003 VA examiner (to the 
effect that that the veteran's 
acid reflux was not related to her 
active military service).  The 
veteran's medical records must be 
made available for the examiner to 
review and the examination report 
should indicate whether the 
examiner reviewed the veteran's 
medical records.

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but 
rather that the weight of 
medical evidence both for and 
against a conclusion is so 
evenly divided that it is as 
medically sound to find in 
favor of causation as it is 
to find against it

3.	The veteran should be given adequate 
written notice of the date and place of 
any requested examination.  A copy of 
all notifications must be associated 
with the claims file.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have an adverse 
effect on her claim.

4.	Then, the RO/AMC should readjudicate 
the veteran's claim for service 
connection for acid reflux, to include 
as secondary to her service-connected 
uterine fibroid tumors.  If the 
benefits sought on appeal remain 
denied, the veteran and her 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues on appeal since 
the November 2007 SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


